Citation Nr: 1517215	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-06 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2009 letter, sent prior to the initial unfavorable decision issued in July 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the RO has obtained Veteran's service treatment records.  The Veteran has not identified any additional relevant treatment records.  Also, in June 2010 and August 2014, the RO obtained VA examinations.  The August 2014 VA examination is adequate to decide the appeal.  The VA examiner based his opinions on an interview with the Veteran; a review of the record; and a physical examination.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection Law

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The determination of whether a Veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may  nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service".  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Court explained that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet.  App. at 157.  The Court further opined that 38 C.F.R. § 3.385 operates only to establish when hearing loss can be service connected.  Id. at 159.  The Court also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met; a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.

III. Factual Background and Analysis

The Veteran contends that due to his service as an infantryman, he was exposed to noise from small arms fire and other explosive devices.   (January 2011 notice of disagreement).

The Board initially notes that the Veteran has current diagnoses of bilateral hearing loss and tinnitus, meeting the first criterion to establish service connection, that there is a current disability.  (August 2014 VA examination).  However, even if the Board were to concede that the Veteran had in-service noise exposure consistent with the duties he has described, to establish the second element of service connection, the Veteran's claims would still fail.  The Board finds that the Veteran does not meet the third criteria for service connection - a link or nexus between a current diagnosis and the in-service disease or injury.  

Simply put, none of the competent and credible medical evidence of record establishes that the Veteran's current hearing loss or tinnitus developed in service, is etiologically related to service, or was aggravated by service.  Rather, both VA examiners found the contrary.  The Veteran has not submitted any medical evidence in support of his contentions.

The Veteran's June 1975 enlistment examination document findings consistent with a "disability" under 38 C.F.R. § 3.385.  The audiogram reveals that pure tone thresholds, in decibels, were as follows:




HERTZ
	

1000
2000
3000
4000
RIGHT
10
15
X
55
LEFT
20
30
X
45

For the right ear, his auditory threshold at 4000 Hertz (Hz) was 55 decibels.  As to the left ear, his auditory threshold at 4000 Hz was 45 decibels.  Such findings are consistent with a hearing disability, with thresholds greater than the 40 decibels necessary to be a disability, under 38 C.F.R. § 3.385.  

As such, the Board finds that the presumption of soundness is not for application for the bilateral hearing loss, as it is deemed to have pre-existed his service.  

Having disclosed the presence of a pre-existing disability, the Board must determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The audiological findings from the July 1979 separation examination documents findings that reach the level of a "disability" under 38 C.F.R. § 3.385. The audiogram reveals that pure tone thresholds, in decibels, were as follows:




HERTZ
	

1000
2000
3000
4000
RIGHT
10
15
35
55
LEFT
5
25
35
45

These findings were also consistent with a hearing disability, with thresholds greater than 40 decibels at 4000 Hz, bilaterally.  

The Veteran filed the current claim in September 2009.  He reported decreased hearing in both ears and ringing since service, as well as acoustic trauma from small arms fire, mortar fire, and other explosive devices.  

In this case, the Veteran did not seek treatment for bilateral hearing loss or tinnitus during service, or, indeed, for many years after service, nor did the Veteran seek compensation from VA for any alleged in-service aggravation of his bilateral hearing loss for many years after service.  Indeed, the Veteran claimed that he did not know that he had problems with his hearing prior to service.  (January 2011 notice of disagreement).  

The record also includes no medical comment or opinion even suggesting that the Veteran's pre-existing bilateral hearing loss was permanently worsened-much less, permanently worsened beyond natural progression-during or as a result of his military service.  The current record includes no such comment or opinion, and, despite being given opportunities to do so, neither the Veteran nor his representative has presented or even identified any such comment or opinion.  

The only medical evidence to address the Veteran's claims is the June 2010 and August 2014 VA examinations.  However, both VA examiners found that service connection was not warranted.  

The June 2010 VA examiner noted the Veteran's report of in-service noise exposure of rifle fire, grenades, artillery simulators, and tanks.  He also noted that the Veteran claimed to use routine hearing protection when exposed to noise hazards in his post-service work as a safety supervisor with oil field works.  The Veteran further indicated that his tinnitus began around 1987 and was constant.

The June 2010 examiner found moderate to severe sensorineural hearing loss of the right ear from 2000 to 4000 Hz, and moderately severe to profound sensorineural hearing loss from 2000 to 4000 Hz of the left ear.  The VA examiner opined that bilateral hearing loss and tinnitus was less likely as not caused by or a result of noise exposure.  The examiner explained that the audiometric evidence indicated that the Veteran entered and exited military service with a high frequency hearing loss in both ears.  However, there was no evidence of any significant shifts in hearing that would support the Veteran's contention that his current hearing loss was related to noise exposure in service. 

In August 2014, the Veteran underwent another VA examination.  That VA examiner found that he currently had bilateral sensorineural hearing loss and tinnitus.  The examiner further found that the hearing loss existed prior to service, and was not aggravated beyond normal progression in service.  The examiner explained that on service entrance, the Veteran had hearing loss at 4000 Hz for the right ear, with an otherwise normal audiogram, per VA regulations.  Also, for the left ear, he had mildly elevated auditory threshold at 2000 Hz and hearing loss at 4000 Hz, again per VA regulations.  The examiner further noted that the auditory threshold had not been determined at 3000 Hz on enlistment, and there was a slightly elevated auditory threshold at separation.  The examiner reported that it is not uncommon to see audiograms that did not include 3000 Hz at that time period.  

The August 2014 VA examiner further indicated that on separation, the Veteran's bilateral ear hearing was unchanged at 4000 Hz and auditory thresholds had improved at 0.5, 1000, and 2000 Hz.  The examiner noted that since the Veteran's hearing actually improved at 500 to 2000 Hz, and was unchanged at 4000 Hz, it was less likely than not that he developed hearing loss at 3000 Hz or that it worsened.  He further explained that for aggravation to be shown, the Veteran would need to have sustained a significant auditory threshold shift, defined as 15 decibels or greater changed in threshold; however, his auditory thresholds were either unchanged or improved on separation.  

Also, the August 2014 VA examiner found that it was less likely as not that tinnitus was related to military noise exposure, as the Veteran did not associate its onset with a specific acoustic trauma.  Also, since the Veteran did not have hearing loss due to or worsened by military noise exposure, it was less likely as not that tinnitus was due to service.  The examiner noted that it is possible to develop tinnitus related to hearing loss, but hearing loss is not related to service for the Veteran.

The only evidence of record supportive of the Veteran's claims is his recent reports that his bilateral hearing loss and tinnitus started during service.  (September 2009 claim, January 2011 notice of disagreement).  In this regard, the Board finds that such claims are inconsistent with the contemporaneous evidence.  In this regard, as indicated previously, his enlistment examination shows that he had bilateral hearing loss prior to enlistment and did not worsen during service.  Additionally, during service, he did not have any complaints, treatment, or diagnoses referable to either hearing loss or tinnitus.

Moreover, the Veteran has provided inconsistent histories as to when his tinnitus began.  In his September 2009 claim application, he reported that his tinnitus began in July 1979.  However, he reported to the June 2010 VA examiner that it began in 1987, several years after his discharge from service.  The Board also notes that in his June 2010 VA examination, the Veteran reported working with oil field works and was exposed to noise hazards, though he reported using hearing protection at those times.  As he had to use hearing protection at times during his post-service employment, the Board presumes that hearing protection was deemed necessary due to some degree of noise exposure for his post-service employment.  

The Board cannot ignore the fact that the Veteran has altered his history of when he believes he began having tinnitus.  Therefore, the Veteran's current statements made in connection with his pending claim for VA benefits, as to when his tinnitus symptoms began are inconsistent with the contemporaneous evidence of record, and indeed inconsistent in post-service reports, and thus cannot be deemed credible.

The only other evidence of record supportive of the Veteran's claims is his contention that such disorders developed due to his in-service noise exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issues in this case, i.e., whether the Veteran has a medically diagnosed hearing loss etiologically related to service, such questions falls outside the realm of common knowledge of a lay person as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).   

The Veteran has argued that his January 1977 "audiogram" showed normal hearing of 15/15 in both ears and that the July 1979 separation examination noted mild bilateral hearing loss, to support his claim that his hearing worsened in service.  (February 2013 VA Form 9).  The January 1977 replacement examination referenced by the Veteran did not include an audiogram.  The audiogram findings section on that examination are blank.  Rather, a "whispered voice" hearing test was performed in January 1977.  Such an examination is less concise than an audiogram, as shown by the fact that such an examination involved an examiner whispering - as indicated by the exams name.  In contrast, an audiogram, such as those provided on the Veteran's enlistment and separation, include testing at several different frequencies and findings of specific decibel levels at each of those frequencies for each ear.  Furthermore, both VA examiners reviewed that evidence, but notably relied on the more precise findings of the audiograms.  As such, the Board finds that the competent medical evidence does not support the Veteran's contentions.  

The probative evidence shows that the Veteran's bilateral hearing loss did not undergo an increase in severity during service; thus, the presumption of aggravation does not attach.  The weight of the probative evidence demonstrates that the Veteran does not have current bilateral hearing loss or tinnitus related to any aspect of service.  As the preponderance of the evidence is against these claims, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for bilateral hearing loss and tinnitus are denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


